DETAILED ACTION
Response to Amendment
Due to applicant’s amendment filed on June 2, 2022, the objections the abstract, drawings, specifications and the 112(b) rejections in the previous office action (dated 03/02/2022), are hereby withdrawn.
The status of the claims is as follows:
Claims 1 and 2 have been amended,
Claim 13 was previously cancelled,
Claims 3-12, 14 and 15 were and still are withdrawn from further consideration (due to the lack of unity requirement; dated 08/13/2021), and
Lastly, claim 16 has been newly added.
Therefore, claims 1, 2 and 16 are currently pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “cap comprises a sealing device” as in claim 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  In other words, the sealing device is not shown in the elected invention (i.e. Invention I and corresponding figures 9a-11d); emphasis added.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: as noted above in the drawing objections.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aamar (US 8434647 – art of record; hereinafter Aamar) in view of Blandy (US 2078862; hereinafter Blandy).
Regarding claim 1, Aamar teaches an attachment embodiment (as shown in Figs. 1-3 - for a beverage container), the attachment comprising:
a cap (210 and 212) configured to attach to an opening in the beverage container (110) by A FRICTIONAL FIT (i.e. by sliding the inner surface of the base portion 212 over the neck of the container 110; see Aamar Col. 2 Ln. 63-67), the cap comprising an opening (222);
a tube (350, 400 and 800; as shown in Aamar Fig. 3) passing through the cap, wherein the opening in the cap is located proximate to a first end of the tube, and a second end of the tube is configured to be located within the beverage container when the cap is attached to the beverage container, such that a beverage (120) contained in the beverage container flows can flow through the tube and out of the opening in the cap;
a container (300) attached to the tube and configured to hold a liquid, the container comprising an opening (304) to allow the liquid to flow from the container into the tube and out of the opening in the cap; and
a restrictor (i.e. valve (500); as shown in Aamar Fig. 3) between the opening of the container and the tube to have at least one function selected from the group consisting of controlling and restricting the flow of the liquid from the container into the tube, the restrictor and the tube configured such that the liquid begins to exit the opening in the cap before the beverage begins to exit the opening in the cap (Aamar Col. 2 Ln. 31 – Col. 8 Ln. 49).
	Thus, Aamar fails to teach the cap further comprises a screw thread on an interior face of the cap at an opposite end of the cap from the opening in the cap, and the container is positioned between (i) the screw thread and (ii) the opening in the cap that is proximate to the first end of the tube.
	However, Aamar further teaches the following, “Alternatively, the inner surface of the base portion 212 can includes THREADS that engage COMPLEMENTARY THREADS that are formed on outer surface of the upstanding neck of the container 110” (Aamar Col. 2 Ln. 67 – Col. 3 Ln. 3).
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to secure the cap (of Aamar) to the container (of Aamar) via a threaded connection RATHER than a frictional fit to ensure a tight seal between the cap and the container, and the resultant structures will work equally well.
Regarding claim 2, modified Aamar as above further teaches wherein at least a portion of the container is located within the cap, and the tube extends through the container.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aamar (US 8434647 – art of record; hereinafter Aamar) in view of Spinos et al. (US 5009083; hereinafter Spinos).
Regarding claim 16, Aamar as above further teaches all the structural limitations as set forth in claim 1, except for wherein the cap comprises a sealing device.
	Spinos is in the same field of endeavor as the claimed invention and Aamar, which is an attachment for a beverage container. Spinos teaches an attachment embodiment (as shown in Figs. 1-3) for a beverage container (10), the attachment comprising: 
a cap (34) configured to attach to an opening in the beverage container, the cap comprising an opening (35); 
a tube (i.e. straw (32)) passing through the cap, wherein the opening in the cap is located proximate to a first end of the tube, and a second end of the tube is configured to be located within the beverage container when the cap is attached to the beverage container (as shown in Spinos Figs. 1 and 3), such that a beverage contained in the beverage container flows through the tube and out of the opening of the cap; 
a container (22) attached to the tube and configured to hold a liquid (i.e. a refrigerant); 
the cap comprises a screw thread (38) on an interior face of the cap at an opposite end of the cap from the opening in the cap, and the container is positioned between (i) the screw thread and (ii) the opening in the cap that is proximate to the first end of the tube; and 
the cap comprises a sealing device (i.e. plug (42) – see Spinos Fig. 3 specifically; Spinos Col. 2 Ln. 45 – Col. 4 Ln. 3).
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the cap (of Aamar) with a similar sealing device (as taught by Spinos) to establish a water-tight seal between the cap and the container.

Response to Arguments
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Applicant’s arguments with respect to claims 1-2 and 16 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Applicant’s argument: Claims 1-2 are directed to the embodiment shown in Figs. 9a-11d. Applicant respectively disagrees and submits that these claims are also directed to and/or generic for Figs. 6A-8B and 12A-16B (Remarks pg. 8, 3rd ¶).
Examiner’s response: Upon further review, claims 1-2 may be generic to the figures of 6a-8b and 12a-16b; however, those figures have additional features which are not generic to the elected invention (i.e. claims 1-2).  Thus, the basis of the lack of unity requirement is based on those additional features; emphasis added.

Applicant’s argument: (A) the cited art (specifically Aamar) fails to teach the cap further comprises a screw thread on an interior face of the cap at an opposite end of the cap from the opening in the cap, and the container is positioned between (i) the screw thread and (ii) the opening in the cap that is proximate to the first end of the tube (Remarks pg. 9, 5th ¶).
(B) Applicant further relies on the Aamar Fig. 5 to suggest that the noted limitation is not taught (Remarks pg. 10, 1st ¶).
Examiner’s response: Examiner respectfully disagrees with application’s assertion(s). 
	In response to (A): In the art rejection above, examiner explains as to how Aamar further teaches the noted limitation of “the cap further comprises a screw thread on an interior face of the cap at an opposite end of the cap from the opening in the cap, and the container is positioned between (i) the screw thread and (ii) the opening in the cap that is proximate to the first end of the tube.” The art rejection is reproduced herein: Aamar further teaches the following, “Alternatively, the inner surface of the base portion 212 can includes THREADS that engage COMPLEMENTARY THREADS that are formed on outer surface of the upstanding neck of the container 110” (Aamar Col. 2 Ln. 67 – Col. 3 Ln. 3).
	In response to (B): Examiner will like to note that, examiner is using the first embodiment of Aamar, which is shown in Figs. 1-3 NOT Fig. 5; emphasis added. 

Applicant’s argument: the cited art (specifically Watters) fails to teach the cap further comprises a screw thread on an interior face of the cap at an opposite end of the cap from the opening in the cap, and the container is positioned between (i) the screw thread and (ii) the opening in the cap that is proximate to the first end of the tube (Remarks pg. 9, 5th ¶).
Examiner’s response: This is found persuasive; therefore, examiner withdraws the art rejection of Watters presented in the previous office action.

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents are listed on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/B. V. P./
Examiner, Art Unit 3736

	
/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736